Citation Nr: 9924444	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-31 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to April 1970.  He 
died on June 16, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the RO 
which denied the appellant's claim of service connection for 
the cause of the veteran's death and found no eligibility for 
dependent's educational assistance.  The appellant appealed 
the denial of service connection for the cause of the 
veteran's death.  See October 1997 VA Form 9, Appeal to Board 
of Veterans' Appeals.  


REMAND

It must be initially noted that pertinent laws and 
regulations are clear on the subject of a proper recipient 
for dependency and indemnity compensation benefits upon the 
death of a veteran.  The provisions of 38 U.S.C.A. §§ 1310, 
5121 (West 1991) and 38 C.F.R. §§ 3.312, 3.1000 (1998) 
provide that dependency and indemnity compensation benefits 
are paid to the veteran's surviving spouse, his surviving 
children, or surviving parent (in order of priority), and 
(only to the extent of reimbursement) to the person who bore 
the expense of last sickness and burial.  A review of state 
court documents of record reveals that the veteran was 
divorced from the appellant in September 1992.  However, the 
veteran's certificate of death, dated in June 1997, indicates 
that the appellant was his surviving spouse.  The appellant's 
June 1997 application for burial benefits identifies herself 
as the veteran's "wife," and her later claim for dependency 
and indemnity compensation indicates that the couple were 
married, apparently only once, in January 1987, and that this 
marriage was terminated by the veteran's death.  
Additionally, her July 1997 notice of disagreement appears to 
indicate that she may also be pursuing an appeal on behalf of 
one or more of the veteran's minor children.  The record is 
unclear, however, as to whether the veteran remained divorced 
from the appellant prior to the time of his death on June 16, 
1997, or whether the appellant claims entitlement under some 
other arrangement.  Accordingly, both the appellant and her 
representative should be contacted in this regard and asked 
to provide the necessary clarifying information, along with 
copies of supporting documents regarding the appellant's 
relationship to the veteran.  This matter must be clarified 
at the RO, prior to any further development, including the 
development requested below.  

Should it be determined that the appellant is a proper 
claimant, additional development is warranted regarding the 
merits of the claim for service connection for the cause of 
the veteran's death.  It is noted that, at the time of his 
death in June 1997, the veteran was service-connected solely 
for a post-traumatic stress disorder (PTSD), which was 
evaluated as 100 percent disabling.  See RO rating decision 
dated in May 1995.  The veteran's claim of entitlement to 
secondary service connection for the affects of alcohol and 
drug abuse, to include liver disease was denied by that same 
RO rating decision (May 1995).  While the veteran initiated 
an appeal, he later withdrew it in April 1997.  The veteran 
died on June 16, 1997, at the VA Van Dorn Medical Center, in 
Columbia, South Carolina.  The appellant's theory of 
entitlement to service connection parallels the veteran's 
prior claim of service connection, namely it is asserted that 
the veteran's service-connected PTSD caused him to use 
alcohol and drugs which, over time, caused liver disease 
which in turn contributed to the cause of his death.  

The certificate of death indicates that the immediate cause 
of the veteran's death was sepsis, of unknown etiology, but 
that this immediate cause of death was secondary to liver 
failure.  As asserted by the appellant at her personal 
hearing in January 1998, there is a September 1994 VA medical 
opinion of record on this point.  This document indicates 
that the veteran's polysubstance use and abuse, in the 
opinion of the veteran's treating physician, was "a direct 
and proximate result of [the veteran's service-connected] 
PTSD."  

It is appropriate to note that service connection for 
alcoholism is prohibited on a direct basis.  38 U.S.C.A. 
§ 105 (West 1991); 38 C.F.R. §§ 3.1(k), (m), and 3.301 
(1998); VAOPGCPREC 2-98 (Feb. 10, 1998).  However, under the 
appellant's theory, the veteran's alcohol and drug abuse was 
secondary to service-connected PTSD, and secondary service 
connection for the affects of such alcohol or drug abuse is 
permissible, although compensation for secondarily service-
connected is prohibited.  See Barela v. West, 11 Vet. App. 
280 (1998); see also 38 U.S.C.A. § 1110, 1131 (West 1991); 38 
C.F.R. § 3.310 (1998) (disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected); VAOPGCPREC 2-97 and VAOPGCPREC 2-98, 
footnote 1.  Accordingly, the claim should be re-adjudicated 
with consideration of the above laws and regulations.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the appellant, 
through her representative, and request 
that she provide copies of any documents 
supporting her contention that she and 
the veteran were married at the time of 
the veteran's death.  If she represents 
that she is acting on behalf of the 
veteran's minor child(ren), documents 
supporting such a claim should be 
presented, including complete birth 
certificates.  

2.  After the completion of the above 
development, and if deemed appropriate, 
the RO should undertake the following 
additional development:  obtain legible 
copies of additional VA hospital or 
mental health treatment records, dated 
from June 1, 1996 to June 16, 1997, 
beyond those already of record, including 
any terminal hospital summary report(s). 

3.  After undertaking any additional 
development deemed warranted by the 
record, the RO should review the 
appellant's claim for service connection 
of the cause of the veteran's death, on 
the basis of all pertinent evidence of 
record, to include all that added to the 
record since the last supplemental 
statement of the case, and with citation 
to, and consideration of, all applicable 
laws, regulations, and case law, 
including, if appropriate, 38 U.S.C.A. 
§§ 1310, 5121; 38 C.F.R. §§ 3.310, 3.312, 
and 3.1000; Barela v. West, 11 Vet. App. 
280 (1998).  The RO should provide 
adequate reasons and basis for its 
decision, citing to all governing legal 
authority and precedent not previously 
cited, and addressing all issues and 
concerns that are noted in this remand.  

If the benefit sought by the appellant 
continues to be denied, then she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to submit written 
or other argument in response thereto 
before her case is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

